       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 1 of 58



                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS


DUSA PHARMACEUTICALS, INC.
                Plaintiff
      v.
                                              Civil Action No. 1:18-cv-10568-RGS
BIOFRONTERA INC., BIOFRONTERA
BIOSCIENCE GMBH, BIOFRONTERA                  JURY TRIAL DEMANDED
PHARMA GMBH, BIOFRONTERA
DEVELOPMENT GMBH,                             (Leave to file granted 10/30/18)
BIOFRONTERA NEUROSCIENCE
GMBH, AND BIOFRONTERA AG,
                Defendants.

                      SECOND AMENDED COMPLAINT

      For their Second Amended Complaint against Defendants Biofrontera Inc.,

Biofrontera Bioscience GmbH, Biofrontera Pharma GmbH, and Biofrontera AG

(collectively, “Biofrontera” or “Defendants”), Plaintiff DUSA Pharmaceuticals,

Inc., (“DUSA”), by their attorneys, alleges as follows:

                              NATURE OF ACTION

             This is an action for patent infringement under 35 U.S.C. § 271, et. seq.,

by DUSA against Defendants for infringement of United States Patent Nos.

9,723,991 and 8,216,289 (the “Patents-in-Suit”) by making, using, offering to sell,

and selling BF-RhodoLED.




                                          1
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 2 of 58




            This action also concerns misappropriation of trade secrets under

common law and statutory law, tortious interference with contractual relations, and

deceptive and unfair trade practices.

                                    PARTIES

            Plaintiff DUSA Pharmaceuticals, Inc., is a company organized and

existing under the laws of New Jersey, with a principal place of business at 25

Upton Drive, Wilmington, MA 01887.

            DUSA is a fully integrated specialty pharmaceutical company focused

primarily on the development and marketing of its innovative technology for use in

light-based skin therapy.

            Upon information and belief, Biofrontera Inc., Biofrontera Bioscience

GmbH, Biofrontera Pharma GmbH, Biofrontera Development GmbH, and

Biofrontera Neuroscience GmbH are each wholly owned subsidiaries of Biofrontera

AG.

            Upon information and belief, Biofrontera AG has a direct majority of

the voting rights or another means of exercising control of each of its five wholly

owned subsidiaries, namely Biofrontera Inc., Biofrontera Bioscience GmbH,

Biofrontera Pharma GmbH, Biofrontera Development GmbH, and Biofrontera

Neuroscience GmbH.




                                        2
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 3 of 58




            Upon information and belief, Biofrontera AG refers to itself and each

of its five wholly owned subsidiaries—Biofrontera Inc., Biofrontera Bioscience

GmbH, Biofrontera Pharma GmbH, Biofrontera Development GmbH, and

Biofrontera Neuroscience GmbH—as the “Biofrontera Group.”

            Defendant Biofrontera AG is a corporation organized and existing

under the laws of Germany, with a principal place of business at Hemmelrather Weg

201, 51377 in Leverkusen, Germany.

            Defendant Biofrontera Bioscience GmbH is a corporation organized

and existing under the laws of Germany, with a principal place of business at

Hemmelrather Weg 201, 51377 in Leverkusen, Germany. Upon information and

belief, Biofrontera Bioscience GmbH undertakes the research and development tasks

for the Biofrontera Group.

            Defendant Biofrontera Pharma GmbH is a corporation organized and

existing under the laws of Germany, with a principal place of business at

Hemmelrather Weg 201, 51377 Leverkusen, Germany. Upon information and

belief, based on a license agreement with Biofrontera Bioscience GmbH, Biofrontera

Pharma GmbH is responsible for the manufacturing and further licensing and

marketing of the Biofrontera Group’s products, including BF-RhodoLED.

            Biofrontera Development GmbH is a corporation organized and

existing under the laws of Germany, with a principal place of business at


                                        3
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 4 of 58




Hemmelrather Weg 201, 51377 Leverkusen, Germany. Upon information and

belief, Biofrontera Development GmbH was established as a wholly owned

subsidiary of Biofrontera AG in December 2012 and engages in activities to further

pursue development of Biofrontera products that cannot be sufficiently financed

within the framework of normal business development.

            Upon information and belief, Biofrontera Neuroscience GmbH is a

corporation organized and existing under the laws of Germany, with a principal

place of business at Hemmelrather Weg 201, 51377 Leverkusen, Germany. Upon

information and belief, Biofrontera Neuroscience GmbH was established as a wholly

owned subsidiary of Biofrontera AG in December 2012 and engages in activities to

further pursue development of Biofrontera products that cannot be sufficiently

financed within the framework of normal business development.1

            Defendant Biofrontera Inc. is a corporation organized and existing

under the laws of Delaware, with a principal a place of business at 201 Edgewater

Dr., Wakefield, MA 01880. Upon information and belief, Biofrontera Inc. was

established in March 2015 and conducts business in the United States, marketing




1
 The parties have separately dismissed without prejudice Biofrontera Development
GmbH and Biofrontera Neuroscience GmbH pursuant to the terms set forth in the
Stipulation Regarding the German Biofrontera Entity Defendants filed on June 22,
2018 (Dkt. No. 35).
                                        4
        Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 5 of 58




and selling Biofrontera’s products for use in treating actinic keratosis and other non-

melanoma skin cancer, including BF-RhodoLED.

                         JURISDICTION AND VENUE

             This Court has subject matter jurisdiction over Plaintiff’s asserted

patent claims under 28 U.S.C. §§ 1331 and 1338(a).

             This Court has subject matter jurisdiction over Plaintiff’s asserted

Defend Trade Secrets Act claim under 18 U.S.C. § 1836(c).

             This Court has supplemental jurisdiction over Plaintiffs’ asserted state

law claims under 28 U.S.C. 1367(a), because they form part of the same case or

controversy under Article III of the United States Constitution.

             This Court has personal jurisdiction over Defendants because, inter

alia, upon information and belief, Defendants continuously, systematically, and

purposefully conduct business within this District, including but not limited to

making, using, selling, offering to sell, and/or importing the BF-RhodoLED product

line.

             Defendants have purposefully availed themselves of the privileges and

benefits of the laws of the state of Massachusetts by conducting their business in the

United States through their office in Wakefield, Massachusetts.

             This Court has jurisdiction over this action against the Defendants

because the subject matter of this action satisfies the requirements of 35 U.S.C.


                                          5
        Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 6 of 58




§ 299(a) in that (1) it arises, at least in part, out of the same transaction, occurrence,

or series of transactions or occurrences relating to the making, using, importing into

the United States, offering for sale, and/or selling of accused products or use of

methods that infringe the Patents-in-Suit, and (2) questions of fact common to the

Defendants will arise in the action.

             Venue is proper in this district pursuant to at least 28 U.S.C. §§ 1391(b),

(c), and 1400(b) because Defendants have, on information and belief, committed

acts of infringement in this District and have a regular and established place of

business at 201 Edgewater Dr., Wakefield, MA 01880.

                               THE ASSERTED PATENTS

                                       The ’991 Patent

             On August 8, 2017, the United States Patent and Trademark Office

(“USPTO”) duly and legally issued United States Patent No. 9,723,991 (“the ’991

Patent”), entitled “Illuminator for Photodynamic Therapy.” The ’991 Patent has a

priority date of May 1, 1998. A true and correct copy of the ’991 Patent is attached

hereto as Exhibit 1.

             DUSA Pharmaceuticals, Inc., is the assignee of the entire rights, title,

and interest in and to the ’991 Patent. DUSA has the right to sue and recover damages

for infringement of the ’991 Patent.




                                            6
         Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 7 of 58




                                  The ’289 Patent

             On July 10, 2012, the USPTO duly and legally issued United States

Patent No. 8,216,289 (“the ’289 Patent”), entitled “Illuminator for Photodynamic

Therapy.” The ’289 Patent has a priority date of May 1, 1998. A true and correct

copy of the ’289 Patent is attached hereto as Exhibit 2.

             DUSA Pharmaceuticals, Inc., is the assignee of the entire rights, title,

and interest in and to the ’289 Patent. DUSA has the right to sue and recover damages

for infringement of the ’289 Patent.

                          FACTUAL BACKGROUND

            DUSA’S Historical Innovation and Contributions to PDT

             Without limitation, the Patents-in-Suit concern a method for

“photodynamic therapy” (or “PDT”) and equipment for PDT. DUSA pioneered

photodynamic therapy, and in 1998, DUSA submitted a New Drug Application to

the Food and Drug Administration (FDA) for approval of this novel therapy. (Ex.

3, FDA Approval Letter, available at www.accessdata.fda.gov, accessed Mar. 21,

2018.)

              In general, photodynamic therapy is a type of treatment that combines

drugs with light sources to treat disease conditions. PDT includes a drug known as

a “photosensitizer.” Photosensitizers are light-sensitive molecules that have the

capability of transferring light energy to surrounding structures. Photosensitizers


                                          7
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 8 of 58




can either be exogenous or endogenous. Exogenous photosensitizers are pre-formed

at the time of administration whereas endogenous photosensitizers are synthesized

by the body’s cells in response to the application of a pre-cursor or pro-drug.

Aminolevulinic acid (or “ALA”) is one such pro-drug that, when applied to the skin,

causes the photosensitizer protoporphyrin IX to be produced within specific cells.

Photosensitizers are selective in terms of target cells versus healthy cells, and

selectively accumulate in the tissue being diagnosed or treated. The photosensitizing

properties of the drug are then activated by exposure to a light source of certain

wavelengths and intensities in the presence of oxygen.

             At the molecular level, energy from the light source activates the

photosensitizing property of the drug. The activated drug transfers energy to an

intracellular oxygen molecule. This transfer of energy converts oxygen molecules

into an energized form known as a “singlet oxygen.” These excited singlet oxygen

molecules then destroy or alter the targeted photosensitized cells while at the same

time causing only mild and reversible damage to other tissues in the treatment area.

             DUSA’s research and development over the past two decades has

focused on PDT. Particularly, effective treatment required a light output which was

uniform in intensity and color—a requirement that was more difficult to achieve

when the illuminated surface was contoured, or non-flat.




                                         8
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 9 of 58




            DUSA was the first in the industry to present ALA PDT for treatment

of actinic keratosis of the face and scalp to the FDA. DUSA worked with the FDA

to develop safe and effective light power and spectrum specifications to achieve

optimal uniformity of treatment. Uniformity of power and spectrum is critical for

this PDT, and DUSA was the pioneer in establishing effective and efficient

parameters of treatment.

            In December 1999, the FDA approved this novel therapy, which

permitted the treatment of patients with Levulan® for topical solution in PDT using

DUSA’s BLU-U® illuminator.         (Ex. 3, FDA Approval Letter, available at

www.accessdata.fda.gov, accessed Mar. 21, 2018.)

            Levulan®, otherwise known as an aminolevulinic acid HCl (or “ALA

HCl”), is a small molecule easily absorbed whether delivered topically, orally, or

intravenously. Levulan® is converted through a cell-based process into a

photosensitizer. The combination of Levulan® and targeted light delivery provides

a highly selective form of PDT.

            Shortly thereafter in September 2000, DUSA launched Levulan® for

topical solution in PDT and with its BLU-U® illuminator for the treatment of non-

hyperkeratotic actinic keratosis (or “AKs”) of the face or scalp.        AKs are

precancerous skin lesions caused by chronic sun exposure that can develop over time

into a form of skin cancer called squamous cell carcinoma. PDT with the BLU-U®


                                        9
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 10 of 58




illuminator is additionally effective for the treatment of various other skin

conditions, even without use of the Levulan® topical solution. In September 2003,

the FDA further approved the use of BLU-U® without Levulan® PDT for the

treatment of moderate inflammatory acne vulgaris and general dermatological

conditions.

              Over the course of nearly two decades, DUSA established itself as the

leader in PDT therapy with its Levulan® with BLU-U® illuminator treatment. This

widespread recognition and use came after many years of devoting significant

resources to research and development, conducting numerous clinical studies and

clinical trials, and applying for and receiving numerous patents to protect its

innovations—including the two patents at issue here.

              The Patents-in-Suit protect the innovation reflected in DUSA’s

BLU-U® illuminator. These patents grew out of the need to improve the customized

light source, or “illuminator,” used in PDT based on the recognition that the success

and effectiveness of Levulan® PDT is based, in part, on the delivery of light at an

appropriate wavelength, intensity, and uniformity to a contoured surface.

              Today, in 2018, DUSA continues to offer its revolutionary Levulan®

PDT therapy to patients with dermatological conditions across North America. An

estimated 58 million Americans are affected by actinic keratosis.




                                         10
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 11 of 58




                             The Accused Products

            Defendants make, use, sell, offer for sale, and/or import products, under

the Biofrontera brand, for use in PDT treatment. These products include, but are not

limited to, the BF-RhodoLED line of illuminator products.

            Defendants describe BF-RhodoLED to be “an LED lamp emitting red

light at a wavelength of 635 nm.”         Defendants describe BF-RhodoLED as

“provid[ing] high energy efficiency plus controlled and constant light emission at

the desired wavelength for the use in photodynamic therapy with the photosensitizer

Ameluz® (aminolevulinic acid hydrochloride) gel, 10%.” Defendants further state

this “combination was FDA approved for lesion-directed and field-directed

treatment of actinic keratoses (AKs) of mild-to-moderate severity on the face and

scalp.” (Ex. 4, www.biofrontera.us.com/bf-rhodoled/, accessed Mar. 15, 2018.)

            Defendants describe their PDT technology as “very targeted and can be

implemented effectively.” The “photosensitising gel is applied to the affected skin

area and covered with a dressing” and “[t]he dressing is removed after about three

hours and the patient is then treated for approximately ten minutes with cold red

light, for instance with the BF-Rhodo-LED® lamp.” (Ex. 5, Biofrontera 2016

Annual Report, at 7.)




                                        11
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 12 of 58




            On information and belief, Defendants commercially launched the BF-

RhodoLED product line in the United States at least as early as October 2016. (Ex.

5, Biofrontera 2016 Annual Report at 3.)

            Defendants acknowledge in public statements by Biofrontera CEO,

Herman Lübbert, that “Biofrontera’s main competitor in the U.S. is DUSA

Pharmaceuticals,” and that “DUSA manufactures Levulan Kerastick and Blu-U

PDT, a similar combination of a topical cream [sic] and a phototherapy device.”

(Ex. 6, MedCity News Article, Oct. 31, 2016.) Defendants acknowledge DUSA’s

Levulan® PDT used with the BLU-U® illuminator as a competitor product, stating

“Biofrontera also drew on the experience of DUSA Pharmaceuticals Inc. with a

competitor product already sold and distributed in the USA, Levulan Kerastick®”

in describing their launch in the U.S. market of their Ameluz® PDT using the BF-

RhodoLED product. (Ex. 5, Biofrontera Annual Report 2016, at 34.) Industry

analysts also report that “Biofrontera Group anticipates that Ameluz® in

combination with BF-RhodoLED® will compete in the United States with currently

marketed Levulan® Kerastick in combination with the lamp BLU-U®.” (Ex. 7, Van

Leeuwenhoeck Research Notes: Biofrontera, at 9.)

            Defendants report that Biofrontera is actively promoting, marketing,

and expanding their sales operations for their PDT technology in the United States

that uses the BF-RhodoLED device. (Ex. 8, Biofrontera News Release, June 23,


                                       12
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 13 of 58




2016.) Defendants state that “[m]arketing in the USA is occurring through the

company’s own subsidiary, Biofrontera Inc., which was founded for this purpose in

March 2015.” (Ex. 5, Biofrontera Annual Report 2016, at 34.) Defendants further

state that “[v]ery qualified and experienced local staff were hired for important key

positions in the USA, with hiring continuing.” (Ex. 5, Biofrontera Annual Report

2016, at 34.)

                Upon information and belief, “Biofrontera managed to hire the top sales

persons with excellent customer networks from its competitor DUSA as well as oher

[sic] dermatology companies.”          (Ex. 7, Van Leeuwenhoeck Research Notes:

Biofrontera, at 5-6.) For example, upon information and belief, Dr. Michael Milane,

the former Director of Medical Affairs for DUSA from 2011-2015 and former Senior

Executive Director of Medical Affairs of DUSA’s parent company Sun

Pharmaceuticals in 2015, left in 2016 to join Defendants. Upon information and

belief, Dr. Milane was the Chief Medical Officer at Biofrontera Pharma GmbH

through April 2018.

                Industry analysts report that “[t]he availability of topical PDT therapies

for the treatment of AK and BCC has now become well established with the

availability of DUSA’s (now SUN Pharma’s) Levulan® (only in the US) and

Galderma’s Metvix® (only in Europe).” (Ex. 7, Van Leeuwenhoeck Research

Notes: Biofrontera, at 12.)


                                             13
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 14 of 58




               Defendants state that Biofrontera’s “BF-RhodoLED® has been

developed for use in photodynamic therapy in combination with Ameluz®

(aminolevulinic acid hydrochloride) gel, 10%, for topical use” and that “[t]here is

no   approval     for   any   other   use    or   combination    of   use.”   (Ex.   9,

www.biofrontera.us.com/using-bf-rhodoled/, accessed Mar. 15, 2018.)

               Industry analysts report that “[a]s [Defendants’] drug and lamp are

approved as a combined product in the USA, the speed of market penetration in the

USA will depend in particular on how quickly the BF-RhodoLED® PDT lamp is

positioned on the market.” (Ex. 7, Van Leeuwenhoeck Research Notes: Biofrontera,

at 16.)

               Defendants provide instructions to users of their BF-RhodoLED for

PDT for its use in conjunction with corresponding operating instructions on

Defendants’ public website accessible in the United States, including in this district.

(Ex. 9, www.biofrontera.us.com/using-bf-rhodoled/, accessed Mar. 15, 2018.)

               Defendants instruct that, when “illuminat[ing] the treatment area with

the BF-RhodoLED® lamp . . . [c]alibration by the operator is not needed.” (Ex. 10,

www.biofrontera.us.com/red-light-pdt, accessed Mar. 15, 2018.)

               Defendants advise users that “[t]he light-field of the LED lamp consists

of a total of 128 LEDs and lenses (arranged in a rectangle), which emit a uniform,

bundled, visible red light with an average wavelength of approximately 635 +/- 9


                                            14
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 15 of 58




nm.” (Ex. 11, Biofrontera Print User Manual, at 11; Ex. 12, Excerpts of Biofrontera

Online User Manual, at Section 4.1.)

             Defendants further instruct users that “[i]t is imperative that a distance

of 5 to 8 cm from the patient must be observed during treatment, otherwise the light

dosage on the skin will deviate from the desired 37 J/cm2.” (Ex. 11, Biofrontera

Print User Manual, at 8.)

            DUSA’s Confidential Information and/or Trade Secrets

             DUSA’s success in the marketplace relies not only on its novel

technologies, but also on its ability to successfully offer for sale and market its

products and services to clients. This, in turn, depends on DUSA’s ability to identify

clients for its products and to cultivate relationships with them.

             DUSA invests and has invested a significant amount of money and time

to develop a marketing strategy and business intelligence for its products, including

Levulan® and the BLU-U® illuminator. The marketing strategy and business

intelligence includes information relating to the identity of DUSA’s customers,

DUSA’s customer relationships and account history (including purchase volume and

frequency), the marketing channels used by DUSA, strategic current and future

business decisions, next-generation product development details, unpublished

results of clinical trials, plans for formulations and modification of devices, and

training programs (collectively “Confidential Information”).


                                          15
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 16 of 58




             DUSA deems this Confidential Information to be trade secret and

proprietary DUSA information, and DUSA protects these trade secrets and takes

significant steps to maintain its confidentiality.

             The Confidential Information is extremely valuable to DUSA and

would be extremely valuable to competitors in the industry.

    DUSA’s Policy and Efforts to Maintain the Secrecy of its Confidential
                                Information

             At all times, DUSA goes to great efforts to maintain the secrecy of its

Confidential Information.

             For example, DUSA’s employees sign non-disclosure agreements

agreeing not to use or disclose DUSA’s Confidential Information to any other entity.

             DUSA undertakes additional efforts to secure its Confidential

Information. For example, in addition to physical restrictions in accessing DUSA’s

premises, in which employees must enter specific pin codes to gain access, DUSA’s

premises is monitored by video surveillance.         Furthermore, DUSA employs

company-wide multi-step security protocols that include passwords and credentials

before providing its own employees with access to DUSA’s Confidential

Information, which even when used, only provide employees with information

limited to certain subject matters.

             Additionally, DUSA’s Confidential Information, including its

successful marketing scheme, is not available for purchase on the market. Nor would

                                           16
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 17 of 58




DUSA place this Confidential Information into the market: this information has

enabled DUSA to succeed for decades where others, including its competitors, have

failed.

           Biofrontera’s Misappropriation of DUSA’s Confidential Information

               Upon information and belief, recognizing the value of DUSA’s

Confidential Information, especially as it relates to marketing and DUSA’s

customers, Biofrontera sought to obtain DUSA’s Confidential Information.

               Upon information and belief, “Biofrontera managed to hire the top sales

persons with excellent customer networks from its competitor DUSA as well as oher

[sic] dermatology companies.”        (Ex. 7, Van Leeuwenhoeck Research Notes:

Biofrontera, at 5-6.)

               Upon information and belief, Richard Junot, the former sales manager

for DUSA from 2006-2016, left in July 2016 to join Defendants. Upon information

and belief, Mr. Junot is currently a Regional Sales Manager at Biofrontera Inc. Mr.

Junot, as a former sales manager at DUSA and by virtue of his job responsibilities

at DUSA, had access to and knowledge of DUSA’s Confidential Information before

leaving for Biofrontera. In and around the month before his departure, Mr. Junot

emailed to his personal email account from DUSA sensitive 2011-2015 sales

information of DUSA’s Levulan® Kerastick and BLU-U® products:




                                          17
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 18 of 58




           In the days immediately preceding his departure, Mr. Junot emailed to

a non-DUSA email recipient sensitive sales information of DUSA’s Levulan®

Kerastick and BLU-U products from 2015:




                                      18
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 19 of 58




            Upon information and belief, Jon Lyons, the former Medical Science

Liaison for DUSA from May to July 2016, left in July 2016 to join Defendants. Upon

information and belief, Dr. Lyons is currently a Senior Medical Science Liaison at

Biofrontera Inc. Mr. Lyons, as a former Medical Science Liaison and by virtue of

his job responsibilities at DUSA, had access to and knowledge of DUSA’s

Confidential Information before leaving for Biofrontera. Further, upon information

and belief, in the last month of his employment at DUSA, Mr. Lyons connected USB

devices to his work computer several times in the weeks leading up to his departure

from DUSA, including at least USB devices: “SanDisk Cruzer Glide,” internal serial

number 200548574007F0324D2F, last connected 4/18/2016 at 9:03 AM; General

USB Device, internal serial number 070163E2E6122450, last connected 6/2/2016 at

6:35 AM; Generic USB Device, internal serial number 070163E4EEE5D705, last

connected 7/21/2016 at 9:52 PM and assigned drive letter “E”; and WD My Passport

259F USB Device, internal serial number 57584631453535354A594C48, last

connected 7/13/2016 at 8:58 AM.        Upon information and belief, Mr. Lyons

transferred information from his DUSA work computer and/or from DUSA’s

information systems to USB devices, including DUSA’s Confidential Information.

            Along with Mr. Junot and Dr. Lyons, Biofrontera also procured trade

secret information from former DUSA employees comprising the key home office

functionality of DUSA, including employees from DUSA’s sales, finance, medical,


                                        19
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 20 of 58




marketing, quality control, and internal infrastructure divisions. These former

DUSA employees include Jon Lyons, former Medical Science Liaison; Jeff Holm,

former Director of Training; Bryan Rose, former Director of Managed Markets;

Erica Monaco, former Director of Finance; Alison Trainor, former Payroll Analyst;

and Darrell Lowman, former Director of Quality Control.

            In addition to these employees, Biofrontera further engaged in

significant misappropriation of Confidential Information through the hiring of

DUSA’s sales force throughout the United States. Upon information and belief,

other employees that Biofrontera hired from DUSA include Bert McCarley, a former

DUSA Senior Territory Representative who became a Senior Territory Manager for

Biofrontera Pharma GmbH; Dare Lacopo, a former Senior Territory Sales Manager

for DUSA who became a Senior Territory Sales Manager for Biofrontera Pharma

GmbH; Holly Hendrix Smith, a former Senior Territory Manager for DUSA who

joined Biofrontera’s sales team for the accused products, and Nicole Bullano Giles,

a former Senior Territory Manager and Regional Sales Trainer for DUSA who

became a Senior Territory Sales Manager at Biofrontera Pharma GmbH. Upon

information and belief, Bert McCarley still holds his position at Biofrontera Pharma

GmbH.

            Upon information and belief, Bert McCarley, the former DUSA Senior

Territory Representative from November 2009 to December 2016, left in December


                                        20
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 21 of 58




2016 to join Defendants. Upon information and belief, Mr. McCarley is currently a

Senior Territory Manager at Biofrontera Pharma GmbH. Mr. McCarley, as a former

senior territory representative at DUSA and by virtue of his job responsibilities at

DUSA, had access to and knowledge of DUSA’s Confidential Information before

leaving for Biofrontera. Upon information and belief, in June 2016 several months

before Mr. McCarley left DUSA to join Defendants, Mr. McCarley forwarded an

email from his DUSA email account to his personal email account attaching DUSA’s

physician target list for sales related to DUSA’s patented device:




             Further, upon information and belief, in May 2016 several months

before Mr. McCarley left DUSA to join Defendants, Mr. McCarley sent an email




                                         21
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 22 of 58




from his DUSA email account to his personal email account attaching sales metrics

information related to DUSA products such as Levulan®:




            Upon information and belief, Holly Hendrix Smith, the former DUSA

Senior Territory Manager, left in July 2016 to join Defendants. Upon information

and belief, Ms. Hendrix Smith joined Biofrontera in a sales role of the accused

products. Ms. Hendrix Smith, as a former senior territory manager at DUSA and by

virtue of her job responsibilities at DUSA, had access to and knowledge of DUSA’s

Confidential Information before leaving for Biofrontera. Upon information and
                                       22
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 23 of 58




belief, in and around the month of her departure, Ms. Hendrix Smith sent emails

from her DUSA email account to customers of DUSA promoting Biofrontera’s

accused product to DUSA’s customers and providing her new Biofrontera contact

information to DUSA’s customers:




            Upon information and belief, Dare Lacopo, the former DUSA Senior

Territory Sales Manager from August 2009 to July 2016, left in July 2016 to join

Defendants. Upon information and belief, Ms. Lacopo became a Senior Territory

Sales Manager for Biofrontera Pharma GmbH. Ms. Lacopo, as a former senior

territory sales manager at DUSA and by virtue of her job responsibilities at DUSA,

had access to and knowledge of DUSA’s Confidential Information before leaving


                                       23
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 24 of 58




for Biofrontera. Upon information and belief, in and around the month of her

departure, Ms. Lacopo sent an email from her DUSA email account to a customer

of DUSA’s informing the customer that Ms. Lacopo would be leaving DUSA to join

Biofrontera but would still be the customer’s representative at Biofrontera:




             Upon information and belief, Biofrontera obtained through these

employees the Confidential Information that has been critical to DUSA’s success to

date with regard to the marketing and sale of its patented invention and product,

Levulan® and BLU-U®. DUSA’s former employees had knowledge of DUSA’s

customer relationships and history, marketing strategy, and business intelligence that

DUSA maintains as confidential.




                                         24
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 25 of 58




             For example, DUSA deems its customer account and history

information to be highly sensitive competitive information.

             DUSA maintains as confidential the identities of DUSA’s customers as

well as their account history, including information pertaining to the volume and

frequency of their purchases, and DUSA does not organize this information in such

a way as to permit anyone outside of DUSA to be able to determine the identities of

key customers in the field. DUSA distributes Levulan® through unconventional

distribution channels that differ from typical pharmaceutical distribution channels.

For example, those involved in the distribution channels would not be able to

determine all of the key customers to whom DUSA sells Levulan®. As such, it

would have required a significant investment of time and resources for DUSA’s

competitors to discover these channels independently.

             This is borne out by the history of companies that preceded Biofrontera,

who had PDT therapies to treat actinic keratosis approved by the FDA, but ultimately

failed in the marketplace because of their lack of key knowledge concerning the U.S.

market. For example, DUSA’s own first distribution partner, Berlex Laboratories,

failed to effect a successful launch of the product for three years, necessitating

DUSA’s taking over of the marketing efforts and relaunching its own product.

Photocure, another company that received FDA approval for PDT therapy using an

ester of ALA, was on the marketplace for three years, but never successfully sold its


                                         25
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 26 of 58




product in the U.S. market. Another company, Galderma, entered the market and

tried to market a product similar to Levulan® and BLU-U®, but ultimately failed

and ceased selling their product due to lack of knowledge of how to market the

product.

             After hiring away DUSA’s key personnel, Biofrontera marketed its

Ameluz and BF-RhodoLED products by targeting specific DUSA customers.

Biofrontera knew exactly which customers to contact and knew the exact stick

volume of Levulan® those customers were ordering. Biofrontera did not succeed

on its own, but on the shoulders of DUSA and the unauthorized exploitation of

DUSA’s Confidential Information.

                       Biofrontera Group’s U.S. Activities

             Biofrontera Inc. was established in 2015. Upon information and belief,

Biofrontera Inc.’s officers are comprised of Herman Lübbert, Thomas Schaffer, and

Christoph Dünwald, and all three of these individuals are also officers of Biofrontera

AG and Biofrontera Pharma GmbH. Upon information and belief, both Hermann

Lübbert and Thomas Schaffer are named officers of Biofrontera Bioscience GmbH,

Biofrontera Development GmbH, and Biofrontera Neuroscience GmbH.

             In 2016, it was Biofrontera Bioscience GmbH—not Biofrontera Inc.—

who sought and obtained FDA approval for BF-RhodoLED to be used in

photodynamic therapy in combination with its drug, Ameluz.


                                         26
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 27 of 58




             It was also Biofrontera Pharma GmbH—not Biofrontera Inc.—that

applied for and received U.S. trademark protection for Biofrontera’s Ameluz and

BF-RhodoLED.

             Upon information and belief, employees of Biofrontera—not specific

to Biofrontera Inc.—are engaged in the offer for sale, sale, and use of Biofrontera’s

products in the United States.

             For example, upon information and belief, Biofrontera AG’s CEO of

U.S. Operations, Monica Tamborini, was in contact with Jon Lyons in 2016. Upon

information and belief, former DUSA employee Jeff Holm is now Vice President of

Sales and Marketing for Biofrontera AG. Upon information and belief, other U.S.

sales managers who are employed by Biofrontera Pharma GmbH to offer for sale,

sell, and use the accused products include Bert McCarley.

             Upon information and belief, in addition to selling its own products,

Biofrontera employees are actively encouraging and telling customers of DUSA’s

Levulan® and BLU-U® therapy that they may use BLU-U® with Biofrontera’s

Ameluz product—a use that is not authorized by DUSA or by the FDA—and

inducing them to do so.




                                         27
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 28 of 58




  COUNT I: PATENT INFRINGEMENT OF U.S. PATENT NO. 9,723,991

               DUSA incorporates by reference paragraphs 1-79 as if fully set forth

herein.

               Upon information and belief, Biofrontera has directly infringed and

continues to directly infringe at least Claim 1 of the ’991 Patent under 35 U.S.C. §

271(a) literally or under the doctrine of equivalents, by making, using, offering for

sale, selling, and/or importing in the United States its PDT technology, including

its BF-RhodoLED product.

               As one, non-limiting example, Claim 1 of the ’991 Patent states as

follows:

      1.       An illuminator for diagnosing or treating a patient, comprising:

      a plurality of light sources configurable in a spaced relationship to a
      patient to treat or diagnose a dermatological condition,

      a controller, connected to the plurality of light sources, to control the
      light sources,

      wherein the light sources are configured and controlled to provide a
      uniform output of light to the patient to treat or diagnose a
      dermatological condition,

      the light sources being configured and controlled such that uniform
      output of light is provided when measured at distances of 2” and 4”.

               Each of the elements of Claim 1 is present in the BF-RhodoLED

product.




                                           28
         Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 29 of 58




              The BF-RhodoLED product is an illuminator for treating a patient. For

example, Defendants publicly describe the BF-RhodoLED product as “a lamp for

photodynamic therapy (PDT) with LEDs emitting red light.”                    (Ex. 13,

www.biofrontera.com/en/products-pipeline/products/rhodoled.html, accessed Mar.

20, 2018.)

              The BF-RhodoLED product has a plurality of light sources

configurable in a spaced relationship to a patient to treat a dermatological condition.

For example, Defendants’ user manual describes “[t]he light-field of the LED lamp

consists of a total of 128 LEDs and lenses” in the BF-RhodoLED product, thereby

demonstrating the presence of a plurality of light sources. (Ex. 11, Biofrontera Print

User Manual, at 11; Ex. 4, www.biofrontera.us.com/bf-rhodoled/, accessed Mar. 15,

2018.)

              The BF-RhodoLED product has a controller, connected to the plurality

of light sources, to control the light sources. For example, the BF-RhodoLED

product provides a remote control device that applies control to the light sources.

According to the user manual, “[t]he lamp has a modern operating concept with a

colour display and an integrated, capacitive touch screen. The use of a touch screen

and customisable software buttons facilitates an intuitive and easy operation of

the lamp.” (Ex. 11, Biofrontera Print User Manual, at 26.)




                                          29
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 30 of 58




             The BF-RhodoLED product has light sources that are configured and

controlled to provide a uniform output of light to the patient to treat or diagnose a

dermatological condition. For example, the BF-RhodoLED product is also designed

to emit “a uniform, bundled, visible red light.” (Ex. 11, Biofrontera Print User

Manual, at 11.) Additionally, when “illuminat[ing] the treatment area with the BF-

RhodoLED® lamp . . . [c]alibration by the operator is not needed.” (Ex. 10,

www.biofrontera.us.com/red-light-pdt, accessed Mar. 15, 2018.)

             The BF-RhodoLED product has light sources being configured and

controlled such that uniform output of light is provided when measured at distances

of 2” and 4”. For example, the BF-RhodoLED product is designed to have such a

uniform output at 2” to 4,” as demonstrated by the user manual’s statements that “[i]t

is imperative that a distance of 5 to 8 cm from the patient must be observed during

treatment, otherwise the light dosage on the skin will deviate from the desired

[value],” and that “[u]sing the handle on the lamp head, position the lamp head at a

distance of 5 to 8 cm from the area of skin to be treated.” (Ex. 11, Biofrontera Print

User Manual, at 8, 25.)

             As a result of Defendants’ direct infringement of the ’991 Patent,

DUSA has suffered, and continues to suffer, damages in an amount not yet

determined, of at least a reasonable royalty and/or lost profits due to loss of sales,




                                         30
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 31 of 58




profits, and potential sales that DUSA would have made but for Biofrontera’s

infringing acts.

             Defendants identify DUSA as their competitor in the United States

market in their public statements. (Ex. 5, Biofrontera Annual Report 2016, at 34.)

Defendants also acknowledge that “claims regarding Biofrontera’s potential

infringement of patents . . . may hinder or completely prevent the development or

manufacturing of certain products, and may obligate us to pay damages or royalties

to third parties.” (Ex. 5, Biofrontera Annual Report 2016, at 42.) Defendants state

that their “patent department regularly reviews the current patent situation, in

cooperation with the relevant operational departments, and monitors possible patent

infringement attempts, so that it can take suitable legal steps if necessary.” (Ex. 5,

Biofrontera Annual Report 2016, at 42.) Market analyst reports openly acknowledge

DUSA’s Levulan® therapy, as well as its approval and listing in the FDA Orange

Book. (Ex. 14, Biofrontera FinnCap Report, Aug. 27, 2013, at 10.) The FDA

Orange Book lists the ’289 patent for Levulan®. The ’289 Patent and the ’991 Patent

are continuations of the same patent, and share the same specification and effective

filing date. Upon information and belief, Defendants monitor the patents of DUSA

and have known about the ’991 Patent at least since it issued on August 8, 2017, and

knew or were willfully blind to the fact that their actions constituted infringement of

at least Claim 1 of the ’991 Patent. Defendants continue to infringe the ’991 Patent


                                          31
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 32 of 58




despite such knowledge and their knowledge as of the filing and/or service of this

Complaint.

             Despite Defendants’ knowledge of and notice of the ’991 Patent and

their ongoing infringement, Defendants continue to manufacture, use, sell, offer for

sale, and/or import the accused BF-RhodoLED product in a manner that infringes

the ’991 Patent. Defendants lack a justifiable belief that they do not infringe the

’991 Patent, or that the ’991 Patent is invalid, and have acted recklessly in their

infringing activity, justifying an increase in the damages to be awarded to DUSA up

to three times the amount found or assessed, in accordance with 35 U.S.C. § 284.

             At least Defendants’ willful infringement of the ’991 Patent renders this

case an exceptional case, justifying an award to DUSA of its reasonable attorneys’

fees, in accordance with 35 U.S.C. § 285.

             Upon information and belief, Defendants have also induced and

continue to induce infringement of at least Claim 1 of the ’991 Patent pursuant to 35

U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and

encouraging others, including, but not limited to, their customers and/or end users,

to make, use, sell, and/or offer to sell in the United States the BF-RhodoLED

product.

             Upon information and belief, Defendants’ customers and/or end users

have directly infringed and are directly infringing at least Claim 1 of the ’991 Patent.


                                          32
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 33 of 58




Defendants have actively encouraged, educated, and instructed their customers

and/or end users to use the BF-RhodoLED product for PDT treatment of actinic

keratosis, and therefore Defendants have knowingly induced their customers and/or

end users to directly infringe the ’991 Patent. Defendants have acted and continue

to act with the specific intent to encourage such infringement by customers and/or

end users, and knowing that the induced acts by these customers and/or end users

constitute infringement of the ’991 Patent. Defendants’ inducement includes, for

example, providing operational instructions, user manuals, online instructions,

technical specifications, demonstrations, training, and other forms of support and

instructions that induce their customers and/or end users to directly infringe the ’991

Patent. (Ex. 9, http://www.biofrontera.us.com/using-bf-rhodoled/, accessed Mar.

15, 2018.)

             Each of the elements of Claim 1 is present in the BLU-U® product.

             The BLU-U device is an illuminator for treating a patient.

             The BLU-U® device has a plurality of light sources configurable in a

spaced relationship to a patient to treat a dermatological condition.

             The BLU-U® device has a controller, connected to the plurality of light

sources, to control the light sources.




                                          33
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 34 of 58




             The BLU-U® device has light sources that are configured and

controlled to provide a uniform output of light to the patient to treat or diagnose a

dermatological condition.

             The BLU-U® device has light sources being configured and controlled

such that uniform output of light is provided when measured at distances of 2” and

4”.

             Upon information and belief, sales representatives from Biofrontera

regularly visit DUSA customers who own a BLU-U® device and leave samples of

Ameluz, encouraging DUSA customers to use Ameluz with the BLU-U® device in

place of Levulan®. Defendants have knowledge that the BLU-U® device is not

approved for use with any drug other than Levulan®, and use of the BLU-U® device

with Ameluz is a non-approved and unauthorized use of the technology that practices

the ’991 Patent.

             Upon information and belief, Defendants have also contributed and

continue to contribute to infringement of at least Claim 1 of the ’991 Patent pursuant

to 35 U.S.C. § 271(c), by offering to sell, selling, and/or importing into the United

States their BF-RhodoLED product to their customers and/or end users for use in the

practicing of at least Claim 1 of the ’991 Patent, where the BF-RhodoLED product

constitutes a material part of the patented invention, and where Defendants know

that the BF-RhodoLED product is especially made and adapted for use in infringing


                                         34
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 35 of 58




the ’991 Patent, and where such BF-RhodoLED product is not a staple article or

commodity       of    commerce    suitable     for     noninfringing   use.     (Ex.    4,

www.biofrontera.us.com/bf-rhodoled/, accessed Mar. 15, 2018.) Further, upon

information and belief, Defendants have knowledge of the activities of their

customers and/or end users that infringe the ’991 Patent by their use of the BF-

RhodoLED product to treat dermatological conditions in a patient in the United

States.     Defendants also have knowledge that the only approved use of BF-

RhodoLED that is offered for sale and sold in the United States is for use in PDT to

treat actinic keratosis, thereby establishing their knowledge of no substantial

noninfringing        use   of     the        accused      product.            (Ex.     10,

http://www.biofrontera.us.com/red-light-pdt/, accessed Mar. 15, 2018.)

               Defendants have actual knowledge of the ’991 Patent at least as of

service of this Complaint. Upon information and belief, Defendants also have pre-

suit knowledge of the ’991 Patent at least based on their monitoring of DUSA’s

Levulan® and BLU-U® therapy as a competitive product, based on their patent

department’s regular review of “the current patent situation” on behalf of

Biofrontera, based on a significant number of former DUSA employees who had

knowledge of DUSA’s patented Levulan® and BLU-U® therapy and who have

since worked at Biofrontera, marketing and promoting Biofrontera’s infringing

product—including but not limited to Dr. Milane, and based on a series of meetings


                                         35
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 36 of 58




that took place in January 2008 in Leverkusen, Germany, in which an inventor of

the Patents-in-Suit discussed DUSA’s PDT technology, including illuminator

technology, with employees at Biofrontera.

               Defendants have committed the foregoing infringing activities without

a license from DUSA to the ’991 Patent.

               Defendant’s infringement of the ’991 Patent has caused and will

continue to cause irreparable injury to DUSA. Unless the Court enjoins such

infringing acts, DUSA will continue to suffer additional irreparable injury.

  COUNT II: PATENT INFRINGEMENT OF U.S. PATENT NO. 8,216,289

               DUSA incorporates by reference paragraphs 1-79 as if fully set forth

herein.

               Upon information and belief, Biofrontera has directly infringed and

continues to directly infringe at least Claim 1 of the ’289 Patent under 35 U.S.C. §

271(a) literally or under the doctrine of equivalents, by making, using, offering for

sale, selling, and/or importing in the United States its PDT technology, including

its BF-RhodoLED product.

               As one, non-limiting example, Claim 1 of the ’289 Patent states as

follows:

      1. A method of photodynamically diagnosing or treating a patient,
      comprising:



                                          36
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 37 of 58




      illuminating the patient with an illuminator whose measured output
      over an active emitting area is at least 60% of the measured maximum
      over all operation distances.

             Each of these elements of Claim 1 is present in the BF-RhodoLED

product.

             The treatment of a patient using the BF-RhodoLED product is a method

of photodynamically treating a patient. For example, Defendants publicly describe

the BF-RhodoLED product as “a lamp for photodynamic therapy (PDT) with LEDs

emitting     red     light.”    (Ex.     13,     www.biofrontera.com/en/products-

pipeline/products/rhodoled.html, accessed Mar. 15, 2018.)

             The treatment of a patient using the BF-RhodoLED product includes

the step of illuminating the patient with an illuminator whose measured output over

an active emitting area is at least 60% of the measured maximum over all operation

distances. For example, the BF-RhodoLED product is also designed to emit “a

uniform, bundled, visible red light.” (Ex. 11, Biofrontera Print User Manual, at 11.)

Further, upon information and belief, the BF-RhodoLED product’s uniform output,

when measured over an active emitting area, will reach values of at least 60% of the

measured maximum over all operation distances. (Ex. 12, Excerpts of Biofrontera

Online User Manual, at Section 4.1.)

             As a result of Defendants’ direct infringement of the ’289 Patent,

DUSA has suffered, and continues to suffer, damages, in an amount not yet


                                         37
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 38 of 58




determined, of at least a reasonable royalty and/or lost profits due to loss of sales,

profits, and potential sales that DUSA would have made but for Biofrontera’s

infringing acts.

             Defendants identify DUSA as their competitor in the United States

market in their public statements. (Ex. 5, Biofrontera Annual Report 2016, at 34.)

Defendants also acknowledge that “claims regarding Biofrontera’s potential

infringement of patents . . . may hinder or completely prevent the development or

manufacturing of certain products, and may obligate us to pay damages or royalties

to third parties.” (Ex. 5, Biofrontera Annual Report 2016, at 42.) Defendants state

that their “patent department regularly reviews the current patent situation, in

cooperation with the relevant operational departments, and monitors possible patent

infringement attempts, so that it can take suitable legal steps if necessary.” (Ex. 5,

Biofrontera Annual Report 2016, at 42.) Market analyst reports openly acknowledge

DUSA’s Levulan® therapy, as well as its approval and listing in the FDA Orange

Book. (Ex. 14, Biofrontera FinnCap Report, Aug. 27, 2013, at 10.) The FDA

Orange Book lists the ’289 Patent for Levulan®. Upon information and belief,

Defendants monitor the patents of DUSA and have known about the ’289 Patent at

least since it issued on July 10, 2012, and knew or were willfully blind to the fact

that their actions constituted infringement of at least Claim 1 of the ’289 Patent.




                                         38
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 39 of 58




Defendants continue to infringe the ’289 Patent despite such knowledge and their

knowledge as of the filing and/or service of this Complaint.

             Despite Defendants’ knowledge of and notice of the ’289 Patent and

their ongoing infringement, Defendants continue to manufacture, use, sell, offer for

sale, and/or import the accused BF-RhodoLED product in a manner that infringes

the ’289 Patent. Defendants lack a justifiable belief that they do not infringe the

’289 Patent, or that the ’289 Patent is invalid, and have acted recklessly in their

infringing activity, justifying an increase in the damages to be awarded to DUSA up

to three times the amount found or assessed, in accordance with 35 U.S.C. § 284.

             At least Defendants’ willful infringement of the ’289 Patent renders this

case an exceptional case, justifying an award to DUSA of its reasonable attorneys’

fees, in accordance with 35 U.S.C. § 285.

             Upon information and belief, Defendants have also induced and

continue to induce infringement of at least Claim 1 of the ’289 Patent pursuant to 35

U.S.C. § 271(b), by actively and knowingly inducing, directing, causing, and

encouraging others, including, but not limited to, their customers and/or end users,

to make, use, sell, and/or offer to sell in the United States the BF-RhodoLED

product.

             Upon information and belief, Defendants’ customers and/or end users

have directly infringed and are directly infringing at least Claim 1 of the ’289 Patent.


                                          39
         Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 40 of 58




Defendants have actively encouraged, educated, and instructed their customers

and/or end users to use the BF-RhodoLED product for PDT treatment of actinic

keratosis, and therefore Defendants have knowingly induced their customers and/or

end users to directly infringe the ’289 Patent. Defendants have acted and continue

to act with the specific intent to encourage such infringement by customers and/or

end users, and knowing that the induced acts by these customers and/or end users

constitute infringement of the ’289 Patent. Defendants’ inducement includes, for

example, providing operational instructions, user manuals, online instructions,

technical specifications, demonstrations, training, and other forms of support and

instructions that induce their customers and/or end users to directly infringe the ’289

Patent. (Ex. 9, http://www.biofrontera.us.com/using-bf-rhodoled/, accessed Mar. 15,

2018.)

              Each of the elements of Claim 1 is present in the BLU-U® product.

              The treatment of a patient using the BLU-U® product is a method of

photodynamically treating a patient.

              The treatment of a patient using the BLU-U® product includes the step

of illuminating the patient with an illuminator whose measured output over an active

emitting area is at least 60% of the measured maximum over all operation distances.

              Upon information and belief, sales representatives from Biofrontera

regularly visit DUSA customers who own a BLU-U® device and leave samples of


                                          40
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 41 of 58




Ameluz, encouraging DUSA customers to use Ameluz with the BLU-U® device in

place of Levulan®. Defendants have knowledge that the BLU-U® device is not

approved for use with any drug other than Levulan®, and use of the BLU-U® device

with Ameluz is a non-approved and unauthorized use of the technology that practices

the ’289 Patent.

             Upon information and belief, Defendants have also contributed and

continue to contribute to infringement of at least Claim 1 of the ’289 Patent pursuant

to 35 U.S.C. § 271(c), by offering to sell, selling, and/or importing into the United

States their BF-RhodoLED product to their customers and/or end users for use in the

practicing of at least Claim 1 of the ’289 Patent, where the BF-RhodoLED product

constitutes a material part of the patented invention, and where Defendants know

that the BF-RhodoLED product is especially made and adapted for use in infringing

the ’289 Patent, and where such BF-RhodoLED product is not a staple article or

commodity of commerce suitable for noninfringing use. Further, upon information

and belief, Defendants have knowledge of the activities of their customers and/or

end users that infringe the ’289 Patent by their use of the BF-RhodoLED product to

treat dermatological conditions in a patient in the United States. Defendants also

have knowledge that the only approved use of BF-RhodoLED that is offered for sale

and sold in the United States is for use in PDT to treat actinic keratosis, thereby

establishing their knowledge of no substantial noninfringing use of the accused


                                         41
         Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 42 of 58




product. (Ex. 10, http://www.biofrontera.us.com/red-light-pdt/, accessed Mar. 15,

2018.)

              Defendants have actual knowledge of the ’289 Patent at least as of

service of this Complaint. Upon information and belief, Defendants also have pre-

suit knowledge of the ’289 Patent at least based on their monitoring of DUSA’s

Levulan® and BLU-U® therapy as a competitive product, based on the listing of

this patent for Levulan® in the FDA Orange Book, based on their patent

department’s regular review of “the current patent situation” on behalf of

Biofrontera, based on a significant number of former DUSA employees who had

knowledge of DUSA’s patented Levulan® and BLU-U® therapy and who have

since worked at Biofrontera, marketing and promoting Biofrontera’s infringing

product—including but not limited to Dr. Milane, and based on a series of meetings

that took place in January 2008 in Leverkusen, Germany, in which an inventor of

the Patents-in-Suit discussed DUSA’s PDT technology, including illuminator

technology, with employees at Biofrontera.

              Defendants have committed the foregoing infringing activities without

a license from DUSA to the ’289 Patent.

              Defendant’s infringement of the ’289 Patent has caused and will

continue to cause irreparable injury to DUSA. Unless the Court enjoins such

infringing acts, DUSA will continue to suffer additional irreparable injury.


                                          42
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 43 of 58




          COUNT III: TRADE SECRET MISAPPROPRIATION UNDER
                   THE DEFEND TRADE SECRETS ACT

               DUSA incorporates by reference paragraphs 1-79 as if set forth fully

herein.

               DUSA takes steps to protect and preserve the secrecy of its Confidential

Information as detailed above, including through non-disclosure agreements and

technological protections including passwords and encryption. The Confidential

Information was accumulated through years of industry experience and know-how

and significant expenditure of resources.

               All or a significant portion of DUSA’s Confidential Information relates

to BLU-U®, Levulan® and related products and services, which are used in, or

intended for use in, interstate and foreign commerce. This includes Confidential

Information related to DUSA’s marketing strategies, customers, and prospective

customers.

               The Defend Trade Secrets Act provides a broad definition for “trade

secrets,” as “all forms and types of financial, business, scientific, technical,

economic, or engineering information, including patterns, plans, compilations,

program devices, formulas, designs, prototypes, methods, techniques, processes,

procedures, programs, or codes, whether tangible or intangible, and whether or how

stored, compiled, or memorialized physically, electronically, graphically,



                                            43
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 44 of 58




photographically, or in writing.”    DUSA’s Confidential Information constitutes

trade secrets under the Defend Trade Secrets Act.

             Upon information and belief, Biofrontera improperly acquired DUSA’s

Confidential Information by hiring away key employees who had access to the

Confidential Information. Further, once the former DUSA employees joined various

of the Defendant entities, Biofrontera improperly used that information to

specifically target DUSA’s customers in the market who Biofrontera knew were

subscribers of Levulan® to market its own Ameluz product specifically as a

replacement for Levulan®.

             Biofrontera’s improper acquisition and use of DUSA’s Confidential

Information constitutes trade secret misappropriation under 18 U.S.C. § 1836, et

seq., the Defend Trade Secrets Act (“DTSA”).

             Biofrontera’s misappropriation of DUSA’s Confidential Information

has caused and continues to cause harm and damages to DUSA in the form of lost

profits and lost sales of Levulan® and BLU-U®, as well as the threat of future injury

caused by Biofrontera’s misappropriation. Unless the Court enjoins such improper

acts, DUSA will continue to suffer additional irreparable injury.

             At least Defendants’ willful misappropriation of DUSA’s Confidential

Information renders this case an exceptional case, justifying an increase in the




                                         44
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 45 of 58




damages to be awarded to DUSA up to two times the amount found or assessed and

reasonable attorneys’ fees, in accordance with 18 U.S.C. § 1836(b)(3)(C) and (D).

     COUNT IV: TRADE SECRET MISAPPROPRIATION UNDER
    MASSACHUSETTS GENERAL LAWS CHAPTER 93 SECTION 42

               DUSA incorporates by reference paragraphs 1-79 as if set forth fully

herein.

               DUSA’s Confidential Information constitutes a trade secret under

Massachusetts law, and all or a portion of the DUSA employees who Biofrontera

hired away had access to this Confidential Information in their roles at DUSA.

               These former DUSA employees learned DUSA’s trade secrets in

confidence and were under a contractual duty to neither use nor to disclose the trade

secrets to third parties without DUSA’s consent.

               Upon information and belief, Biofrontera hired these former DUSA

employees with knowledge that they possessed DUSA’s Confidential Information,

with knowledge that they were not permitted to disclose the Confidential

Information to Biofrontera, and with intent to obtain the Confidential Information to

use in marketing and selling Biofrontera’s products.

               Upon information and belief, Biofrontera improperly acquired DUSA’s

Confidential Information by hiring away key employees who had access to the

Confidential Information. Further, once the former DUSA employees joined various

of the Defendant entities, Biofrontera improperly used that information to

                                         45
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 46 of 58




specifically target DUSA’s customers in the market who Biofrontera knew were

subscribers of Levulan® to market its own Ameluz product specifically as a

replacement for Levulan®.

               Biofrontera’s improper acquisition and use of DUSA’s Confidential

Information constitutes trade secret misappropriation under Chapter 93, Section 42,

of the Massachusetts General Laws. Upon information and belief, Biofrontera’s

improper acquisition and use of DUSA’s Confidential Information was willful and

malicious.

               Biofrontera’s misappropriation of DUSA’s Confidential Information

has caused and continues to cause harm (including irreparable harm) and damages

to DUSA. Unless the Court enjoins such improper acts, DUSA will continue to

suffer additional irreparable injury.

               At least Defendants’ misappropriation of DUSA’s Confidential

Information justifies an increase in the damages to be awarded to DUSA up to two

times the amount found or assessed and reasonable attorneys’ fees.

COUNT V: COMMON LAW MISAPPROPRIATION OF CONFIDENTIAL,
      PROPRIETARY, AND TRADE SECRET INFORMATION

               DUSA incorporates by reference paragraphs 1-79 as if set forth fully

herein.

               DUSA owns Confidential Information as described above.



                                         46
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 47 of 58




               DUSA employees, including those that have been hired by Biofrontera,

were exposed to and provided access to this Confidential Information in their roles

as DUSA employees.

               These employees are obligated to maintain the confidentiality and

secrecy of this Confidential Information, and are prohibited from disclosing this

Confidential Information to third parties, including competitors.

               Upon information and belief, Biofrontera misappropriated the

Confidential Information by hiring away DUSA employees, inducing the DUSA

employees to disclose the Confidential Information to Biofrontera, and using the

Confidential Information for its own benefit in selling and marketing its own

products. Biofrontera acted without DUSA’s permission or authorization. Upon

information and belief, Biofrontera’s improper acquisition and use of DUSA’s

Confidential Information was willful and malicious.

               Biofrontera’s misappropriation of DUSA’s Confidential Information

has caused harm (including irreparable harm) and damages to DUSA. Unless the

Court enjoins such improper acts, DUSA will continue to suffer additional

irreparable injury.

    COUNT VI: TORTIOUS INTERFERENCE WITH CONTRACTUAL
                         RELATIONS

               DUSA incorporates by reference paragraphs 1-79 as if set forth fully

herein.

                                         47
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 48 of 58




             DUSA had provisions in its employment agreements with its former

employees specifically protecting its Confidential Information and/or trade secrets.

             Upon information and belief, Biofrontera knew that the former DUSA

employees had valid and enforceable provisions in their employment agreements

with DUSA protecting DUSA’s Confidential Information, including trade secrets,

and knowingly induced the former DUSA employees to break those contracts.

             Upon information and belief, Biofrontera improperly solicited the

former DUSA employees to leave DUSA, knowing the employees had information

protection provisions in their employment agreements, and obtained and used

information such as customer information and business strategies and plans from the

former DUSA employees.

             Biofrontera used this information to target specific DUSA customers,

using information improperly obtained from the former DUSA employees in

violation of their information protection provisions, misleading customers into using

DUSA’s BLU-U® device in an unauthorized manner, such as with Biofrontera’s

Ameluz product.

             DUSA further has provisions in its sales contracts with customers that

have purchased a BLU-U® device from DUSA. These provisions specifically

permit the use of BLU-U® for FDA-approved uses, such as use of Levulan® with

BLU-U®. Upon information and belief, Defendants know or should have known


                                         48
          Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 49 of 58




that customers that have purchased a BLU-U® device from DUSA can only use

BLU-U® with FDA-approved uses, at least based on knowledge obtained from

former DUSA sales employees working for Biofrontera.                Defendants have

knowledge that the BLU-U® device is not approved by the FDA for use with any

drug other than Levulan®, and that the use of the BLU-U® device with Ameluz is

a not approved by the FDA. Upon information and belief, sales representatives from

Biofrontera regularly visit and/or contact DUSA customers who own a BLU-U®

device and encourage DUSA customers to use Ameluz with the BLU-U® device in

place of Levulan®. Thus, Biofrontera has and continues to encourage DUSA

customers to breach their contracts by using the BLU-U® device with Ameluz.

               DUSA was harmed by Biofrontera’s actions in the form of lost profits

and sales of DUSA’s Levulan® and BLU-U® device, as well as the threat of future

injury caused by Biofrontera’s tortious interference. Unless the Court enjoins such

improper acts, DUSA will continue to suffer additional irreparable injury.

               At least Defendants’ tortious interference justifies an increase in the

damages to be awarded to DUSA up to three times the amount found or assessed and

reasonable attorneys’ fees.

 COUNT VII: DECEPTIVE AND UNFAIR TRADE PRACTICES UNDER
       MASSACHUSETTS GENERAL LAWS CHAPTER 93A

               DUSA incorporates by reference paragraphs 1-79 as if set forth fully

herein.

                                          49
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 50 of 58




            In addition to the conduct described in Counts I through VI, above,

Biofrontera has undertaken actions with the specific intent of causing competitive

injury to DUSA and in the course of competition with DUSA. These actions

constitute violations of Massachusetts General Laws Chapter 93A.

            Biofrontera engaged in deceptive and unfair trade practices by, upon

information and belief, targeting customers and potential customers from improperly

acquired lists of DUSA’s customers and potential customers, providing samples of

Ameluz to those customers, and encouraging their use with the BLU-U® device

instead of the FDA approved Levulan®.

            DUSA further has provisions in its sales contracts with customers that

have purchased a BLU-U® device from DUSA. These provisions specifically

permit the use of BLU-U® for FDA-approved uses, such as use of Levulan® with

BLU-U®. Upon information and belief, Defendants know or should have known

that customers that have purchased a BLU-U® device from DUSA can only use

BLU-U® with FDA-approved uses, at least based on knowledge obtained from

former DUSA sales employees working for Biofrontera.             Defendants have

knowledge that the BLU-U® device is not approved by the FDA for use with any

drug other than Levulan®, and that the use of the BLU-U® device with Ameluz is

a not approved by the FDA. Upon information and belief, sales representatives from

Biofrontera regularly visit and/or contact DUSA customers who own a BLU-U®


                                        50
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 51 of 58




device and encourage DUSA customers to use Ameluz with the BLU-U® device in

place of Levulan®. Thus, Biofrontera has and continues to engage in deceptive and

unfair trade practices by encouraging DUSA customers to breach their contracts by

using the BLU-U® device with Ameluz instead of Levulan®.

            Biofrontera’s conduct has been willful and malicious.

            Upon information and belief, Biofrontera further engaged in deceptive

and unfair trade practices by returning to those customers and urging them to sign

papers stating that the Ameluz samples they gave them came from Medical Affairs.

            Upon information and belief, Biofrontera’s deceptive and unfair trade

practices occurred primarily and substantially within Massachusetts, including

because DUSA is a Massachusetts corporation, and Biofrontera does business in the

United States through its entity located in Massachusetts. Further, Biofrontera’s

marketing activities are directed at DUSA customers in Massachusetts, in addition

to elsewhere across the country.

            DUSA was harmed due to Biofrontera’s actions and suffered damages

in the form of lost profits and sales of its FDA approved Levulan® product, as well

as the threat of future injury caused by Biofrontera’s tortious interference.

Additionally, apart from the financial damage caused by targeting DUSA customers

and soliciting their replacement of DUSA product with Biofrontera product, upon

information and belief, Biofrontera is encouraging DUSA’s customers to use


                                        51
       Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 52 of 58




DUSA’s BLU- U® device with Biofrontera’s Ameluz product. DUSA has not tested

its BLU-U® device with Biofrontera’s Ameluz product and has no control over

Ameluz’s chemical contents, manufacturing, or quality control.         Accordingly,

DUSA cannot control or manage the potentially adverse effects one could

experience from the untested combination of a BLU-U® device with Ameluz. Thus,

Biofrontera is unfairly exposing DUSA to potential liability in connection with

health or safety problems posed by the untested combination for which Biofrontera

advocates.

              Unless the Court enjoins such improper acts, DUSA will continue to

suffer additional irreparable injury.

              At least Defendants’ deceptive and unfair trade practices justifies an

increase in the damages to be awarded to DUSA up to three times the amount found

or assessed and reasonable attorneys’ fees.

                                    JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), DUSA hereby demands a

trial by jury of all issues so triable.



                                PRAYER FOR RELIEF

       WHEREFORE, DUSA respectfully requests that the Court enter judgment in

DUSA’s favor against Defendants, and provide DUSA the following relief:


                                          52
Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 53 of 58




(a)   a finding that Defendants have infringed one or more claims of the

Patents in-Suit under 35 U.S.C. § 271(a), (b), and/or (c) and a final judgment

incorporating the same;

(b)   a finding that Defendants’ infringement of the Patents-in-Suit and

Defendants’ misappropriation of trade secrets has been and is willful;

(c)   a finding that Defendants have misappropriated trade secrets in

violation of the Defend Trade Secrets Act, Massachusetts General Laws

Chapter 93 Section 42, and common law;

(d)   a finding that Defendants have committed tortious interference under

Massachusetts state law;

(e)   a finding that Defendants have engaged in deceptive and unfair trade

practices under Massachusetts General Laws Chapter 93A;

(f)   equitable relief under 35 U.S.C. § 283, Massachusetts General Laws

Chapter 93A, or otherwise in accordance with principles of equity, including,

but not limited to, an injunction and, where appropriate, a temporary

restraining order that enjoins Defendants and any of their officers, agents,

employees, assigns, representatives, privies, successors, and those acting in

concert or participation with them from infringing, contributing to, and/or

inducing infringement of the Patents-in-Suit; that enjoins and/or restrains

Defendants from misappropriating DUSA’s trade secrets; that enjoins


                                  53
Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 54 of 58




Defendants from committing tortious interference with DUSA; and that

enjoins Defendants from engaging in deceptive and unfair trade practices;

(g)    an award of damages sufficient to compensate DUSA for infringement

of the Patents-in-Suit by Defendants through the date of judgment, including

DUSA’s lost profits, together with prejudgment interest under 35 U.S.C.

§ 284; for misappropriation of DUSA’s trade secrets, including lost profits,

together with prejudgment interest; for tortious interference with DUSA,

including lost profits, together with prejudgment interest; and for its deceptive

and unfair trade practices, including lost profits, together with prejudgment

interest;

(h)    entry of an order compelling Defendants to compensate DUSA for any

ongoing and/or future infringement of the Patents-in-Suit, in an amount and

under terms appropriate under the circumstances, and payment of any

supplemental damages as appropriate and post-judgment interest after the date

of judgment under 35 U.S.C. § 284; to compensate DUSA for any ongoing

and/or future misappropriation of DUSA’s trade secrets, in an amount and

under terms appropriate under the circumstances, and payment of any

supplemental damages as appropriate and post-judgment interest after the date

of judgment; to compensate DUSA for any ongoing and/or future tortious

interference with DUSA, in an amount and under terms appropriate under the


                                    54
Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 55 of 58




circumstances, and payment of any supplemental damages as appropriate and

post-judgment interest after the date of judgment; to compensate DUSA for

any ongoing and/or future deceptive and unfair trade practices, in an amount

and under terms appropriate under the circumstances, and payment of any

supplemental damages as appropriate and post-judgment interest after the date

of judgment;

(i)   a declaration or order finding that Defendants’ infringement is willful

and/or an order increasing damages under 35 U.S.C. § 284;

(j)   a declaration or order finding that Defendants’ misappropriation of

trade secrets is willful and/or an order increasing damages under 18 U.S.C. §

1836(b)(3)(C);

(k)   a declaration or order increasing damages up to two times for

Defendants’ misappropriation of trade secrets under Massachusetts General

Laws Chapter 93 Section 42;

(l)   a declaration or order increasing damages up to three times for

Defendants’ tortious interference with DUSA;

(m)   a declaration or order increasing damages up to three times for

Defendants’ deceptive and unfair trade practices against DUSA;

(n)   a declaration or order awarding DUSA treble damages pursuant to

Massachusetts General Laws Chapter 93A or other applicable law;


                                  55
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 56 of 58




     (o)   a judgment holding that this is an exceptional case under 35 U.S.C.

     § 285, Massachusetts General Laws Chapter 93A § 11, 18 U.S.C.

     § 1836(b)(3)(D), or otherwise in accordance with statute or principles of

     equity, and awarding DUSA its reasonable attorney fees, costs, and expenses;

     (p)   an accounting of Defendants’ infringing and improper activities

     through trial and judgment; and

     (q)   such other relief that the Court deems just and proper.



Dated: October 30, 2018          Respectfully submitted,

                                 By: /s/ Kevin Su
                                     Kevin Su, MA Bar No. 663726
                                     su@fr.com
                                     Adam J. Kessel (BBO # 661,211)
                                     kessel@fr.com
                                     Jenny Shmuel (BBO# 684636)
                                     shmuel@fr.com
                                     Brendan F. Murphy (BBO # 699,503)
                                     bmurphy@fr.com
                                     Fish & Richardson P.C.
                                     One Marina Park Drive
                                     Boston, MA 02110
                                     Phone: 617-542-5070 / Fax: 617-542-8906

                                       Betty H. Chen, SBN 290588
                                       Admitted pro hac vice, bchen@fr.com
                                       Fish & Richardson P.C.
                                       500 Arguello Street, Suite 500
                                       Redwood City, CA 94063
                                       Phone: 650-893-5070 / Fax: 650-893-5071

                                       Jacqueline Tio, GA Bar No. 940367
                                        56
Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 57 of 58




                             Admitted pro hac vice, tio@fr.com
                             Wonjoon Chung, GA Bar No. 396468
                             Admitted pro hac vice, chung@fr.com
                             Fish & Richardson P.C.
                             1180 Peachtree Street N.E., 21st floor
                             Atlanta, GA 30309
                             Phone: 404-892-5005 / Fax: 404-892-5002

                             Jeremy T. Saks, NY Reg. No. 5302542
                             Admitted pro hac vice, saks@fr.com
                             Fish & Richardson P.C.
                             601 Lexington Avenue, 52nd Floor
                             New York, NY 10022
                             Phone: 212-765-5070 / Fax: 212-258-2291


                             Attorneys for Plaintiff DUSA
                             Pharmaceuticals, Inc.




                              57
      Case 1:18-cv-10568-RGS Document 84 Filed 10/30/18 Page 58 of 58




                        CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing document has
been served on all counsel of record via this Court’s ECF system on October 30,
2018.



                                        /s/ Kevin Su
                                        Kevin Su




                                       58
